PER CURIAM.
Alfred Wayne Finnell appeals the district court’s order summarily dismissing his 42 U.S.C. § 1983 (2000) action. We have reviewed the record and the district court’s opinion and find no reversible error. Insofar as Finnell is attempting to challenge his federal conviction, we find it barred by the rule announced in Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994). We also find the action barred by the statute of limitations. Wilson v. Garcia, 471 U.S. 261, 105 S.Ct. 1938, 85 L.Ed.2d 254 (1985). Accordingly, *474we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.